Citation Nr: 0410540	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation for Post Traumatic Stress 
Disorder (PTSD) in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk



INTRODUCTION

The veteran had active military service from August 1964 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran was granted service connection for PTSD with an 
evaluation of 10 percent effective February 18, 2000 by a rating 
decision dated in February 2002.  The veteran issued a Notice of 
Disagreement in April 2002 with the 10 percent evaluation, and the 
RO issued a Statement of the Case in March 2003 which denied an 
evaluation in excess of 10 percent.  

In addition, the veteran was last afforded a VA examination in 
April 2000.  In his letter received by the RO in July 2003 the 
veteran stated that his PTSD symptoms were getting worse.     

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the appropriate VA examination 
to determine the severity of his present PTSD.  The claims file 
must be made available to and reviewed by the examiner in 
conjunction with the examination.  All pertinent symptomatology 
and findings should be reported in detail.  Any indicated 
diagnostic tests and studies should be accomplished.  

2.  Any appropriate development contemplated by the Veterans 
Claims Assistance Act of 2000 (VCAA) should be undertaken  In 
particular, the veteran should be notified of any information and 
any evidence not previously provided to VA which is necessary to 
substantiate the claim on appeal and whether VA or the veteran is 
expected to obtain any such evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  The case should be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted in full, the 
veteran should be furnished a Supplemental Statement of the Case 
and be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





